ON MOTION FOR REHEARING

PER CURIAM.
We grant the appellee’s motion for rehearing, withdraw this court’s opinion filed on November 22, 2000, and issue the following opinion in its place.
Based on the authority of State v. Schillaci, 767 So.2d 598 (Fla. 4th DCA 2000), State v. Petringelo, 762 So.2d 965 (Fla. 2d DCA 2000), and State v. White, 755 So.2d 830 (Fla. 5th DCA 2000), we reverse the imposition of the downward departure sentence and remand for resentencing under the guidelines.1 On remand, the trial court shall afford the defendant the opportunity to withdraw his plea and proceed to trial.
Reversed and remanded.

. Following oral argument, the Assistant Public Delender, Bruce A. Rosenthal, filed a notice clarifying issues that arose during oral argument. We commend Mr. Rosenthal for his candor with this Court.